Title: Thomas Jefferson to Elizabeth Trist, 23 November 1816
From: Jefferson, Thomas
To: Trist, Elizabeth House


          
            Dear Madam
            Poplar Forest Nov. 23. 16.
          
          Your favor of Oct. 10. travelled to Monticello, thence to Richmond, thence to Lynchburg, and came to me here on the same day with one of the same date from Genl Clarke at St Louis. this must apologise for a late answer, as it’s finding me in the act of packing up for my return must for a short one. as far as I am acquainted with the colleges and academies of the US. and I will say more especially of Princeton, which you name I have found their method of instruction very superficial & imperfect, carrying their pupils over the ground like racehorses, to please their parents and draw custom to
			 their school. this was never the character of Wm & Mary while I knew it, nor do I suppose it so now. whatever they learned, they learned thoroughly, and the principles in which it was founded. for the languages therefore, for Mathematics and
			 Natural philosophy I prefer it to any college I know, except that of Philadelphia; and for boys to that also, because that is a great city while Williamsburg is but an academical village. in the months of Aug. Sep. & Oct. it is liable to bilious fever, but these are exactly the months of vacation, when the students can be withdrawn to places
			 free from that objection. after the first frost in October, Williamsburg has been found to be a very healthy situation.—we heard from Monticello a few days ago. all were well. Ellen and Cornelia are he with me here, where we have been a month. we are all packing for an early departure tomorrow morning. 
          they join me in affectionate and respectful souvenirs to yourself, mr & mrs Gilmer and many wishes for your health and happiness.
          Th: Jefferson
        